DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 and all dependent claims thereof recite the limitations “introducing a biomarker into a vascular region, wherein the biomarker binds to a lesion type of a plurality of lesion types, wherein under ultrasound imaging, an image brightness of an imaged biomarker differs based on the lesion type of the plurality of lesion types to which the biomarker binds imaging the biomarker under diagnostic ultrasound imaging to determine the lesion type based on the image brightness of the imaged biomarker; determining the lesion type based on the image brightness 
 Paragraph [0026] of the instant specification describes a biomarker (28) (“consisting of a plurality of particles”). Paragraphs [0027]-[0028] further disclose that biomarker (28) may be used to bind to one or more lesion types of a plurality of lesion types and produces a specific image brightness for that particular lesion type under ultrasound imaging that will differ from the respective image brightnesses of other lesion types under ultrasound imaging, where the plurality of lesion types may be, for example, fatty, calcified, and fibrous lesion types, and the associated image brightnesses of biomarker 28 may be, on a scale of 1 to 3 in image brightness, "1" for fatty, "2" for calcified, "3" for fibrous.  Paragraph [0028] further discloses that a biomarker composed of gold nanoparticles attaches to a calcified lesion type. Thus, an image brightness of an imaged biomarker (28), which may be displayed on the ultrasound console (22), differs based on the particular lesion type of the plurality of lesion types to which biomarker (28) binds. Paragraph [0029] states that biomarker (28) may, for example, consist of gold nanoparticles. 
The instant specification does not describe biomarker (28) beyond a statement that this biomarker consists of gold nanoparticles which attach to a calcified lesion type. However, as is known in the art, gold nanoparticles are not capable of attaching to calcium without treatment to functionalize the surface and increase specific binding affinity. This is evidenced by Ross, Ryan D., and Ryan K. Roeder. "Binding affinity of surface functionalized gold nanoparticles to hydroxyapatite." Journal of biomedical materials research Part A 99.1 (2011): 58-66. No description of how the gold nanoparticles must be prepared in order to selectively bind to calcium (or any other substance) has been provided in the original specification. There is also no description of how biomarker (28) might bind to the other lesion types (where paragraph one or more lesion types of a plurality of lesion types and produces a specific image brightness for that particular lesion type under ultrasound imaging that will differ from the respective image brightnesses of other lesion types under ultrasound imaging). There is no indication as to how biomarker (28) produces differential brightness (“a scale of 1 to 3”) according to the lesion type. Furthermore, there is no indication as to what the brightness scale values of 1 to 3 correspond to in terms of either image intensity values or qualitative perceived brightness of the image – e.g. there is no indication as to how bright each of levels 1, 2, or 3 are, nor any indication as to which of 1, 2, or 3 is the brightest/least bright. There does not appear to be any quantitative way to determine the difference between a brightness value of “1”, a brightness value of “2” or a brightness value of “3,” while paragraph [0028] appears to suggest that the system 10 (presumably a processor/computer implemented process) would be used to determine the lesion type based on the brightness. It is noted that in an instance where the biomarker (28) has only a single binding target (e.g. calcium), it does not appear to be possible to reasonably ascertain which of three (apparently relative) brightness levels the brightness of the imaged biomarker corresponds to without even a suggestion as to how bright each level must be and which level is the brightest or least bright (and this is in the absence of additional considerations such as varying display parameters across ultrasound systems which may cause a difference in the qualitative appearance of image brightness). 
Paragraph [0049] introduces three biomarkers (50, 52, 54), where biomarker (50) binds to lesion type (60), such, as e.g., fibrous; biomarker (52) binds to lesion type (62), such as, e.g., fatty; and biomarker (54) binds to lesion type 64, such as, e.g., calcified. Paragraph [0049] additionally states that biomarker (54) may be gold nanoparticles, which attach to a calcified lesion type. Paragraph [0050] further describes that once each of the biomarkers (50, 52, 54), respectively, binds with the lesion types (60, 62, 64), respectively, the visualization of lesion types (60, 62, 64) is enhanced under diagnostic ultrasound imaging by the non-invasive 
Notably, while the specification indicates that biomarker (54) may be gold nanoparticles, which attach to a calcified lesion type, there is absolutely no description of what biomarkers (50) or (52) (which are described as binding to fibrous and fatty lesion types, respectively) might be. Moreover, there is no description as to how each of these three biomarkers would produce image brightness values which differ from one another to sufficiently differentiate between lesion types (e.g. how would one differentiate between a high level of brightness caused by a large amount of one biomarker and a high level of brightness caused by the physical/chemical properties of another biomarker?). The specification indicates in paragraph [0050] that, for example, the image brightness of biomarker (52) may be, on a scale of 1 to 3 in image brightness, “1” for fatty; the image brightness of biomarker (50) may be, on a scale of 1 to 3 in image brightness, "3" for fibrous; and the image brightness of biomarker (54) may be, on a scale of 1 to 3 in image brightness, "2" for calcified. However, there is no indication as to what the brightness scale values of 1 to 3 correspond to in terms of either image intensity values or qualitative perceived brightness of the image – e.g. there is no indication as to how bright each of levels 1, 2, or 3 are, nor any indication as to which of 1, 2, or 3 is the brightest/least bright. There does not appear to be any quantitative way to determine the difference between a brightness value of “1”, a brightness value of “2” or a brightness value of “3.” It is not even entirely clear whether each of the three biomarkers corresponds to a single brightness scale or if each biomarker has a separate brightness scale. Furthermore, it does not appear to be possible to reasonably ascertain which of three (apparently relative) brightness levels the brightness of the imaged biomarkers correspond to without even a suggestion as to how bright 
Additionally, as was noted above, gold nanoparticles are not capable of attaching to calcium without treatment to functionalize the surface and increase specific binding affinity. This is evidenced by Ross, Ryan D., and Ryan K. Roeder. "Binding affinity of surface functionalized gold nanoparticles to hydroxyapatite." Journal of biomedical materials research Part A 99.1 (2011): 58-66. No description of how the gold nanoparticles must be prepared in order to selectively bind to calcium (or any other substance) has been provided in the original specification. 
Therefore, this subject matter is not determined to have been described in such a way as to reasonably convey to one having skill in the art that the inventor had possession of the claimed invention at the time of filing. 
Claims 1, 2, 13, 15, 16, and all dependent claims thereof recite limitations directed to tuning various parameters of the high intensity focused ultrasound emission of a non- invasive high intensity focused ultrasound device based on the determined lesion type. These parameters include frequency (claim 1), “a characteristic” (claim 2), power (claim 13), focal depth (claim 15), and power and focal depth (claim 16). 
The original disclosure presents ranges for these tuned parameters, including: between 1MHz and 5MHz (frequency), 0.8MHz and 3.2MHz (frequency), and 1000W/cm^2 to 10,000W/cm^2 (focal intensity/power) (paragraph [0018]). A range of 9cm to 16cm is provided for locating the focal length/depth in paragraph [0035], but it is unclear if this range is the same as a range for tuning the focal depth/length or if it is only suitable for an initial location. The instant disclosure provides two descriptions of a step of tuning the non-invasive HIFU system, in paragraphs [0037]-[0040] and in [0051]. Paragraphs [0037]-[0040] discloses, with respect to step S108, that each lesion type is best destroyed or disintegrated at a particular tuned 
However, nowhere in the original disclosure is there a description of a relationship between determined lesion types and suitable values of frequency, power, and focal length/depth. The claims specifically set forth steps of tuning these parameters but no suitable values corresponding to the disclosed lesion types has been provided. Additionally, there is no description of how a focal depth/length is to be tuned based on the determined lesion type. A broad range of focal depth/length values is provided (9cm to 16cm) which appears to merely correspond to the depth of the lesion in the body/distance of the lesion away from the HIFU probe, but there is no description of how this value is to be tuned based on the determined lesion type. 
 Therefore, this subject matter is not determined to have been described in such a way as to reasonably convey to one having skill in the art that the inventor had possession of the claimed invention at the time of filing. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1 and all dependent claims thereof recite the limitations “introducing a biomarker into a vascular region, wherein the biomarker binds to a lesion type of a plurality of lesion types, wherein under ultrasound imaging, an image brightness of an imaged biomarker differs based on the lesion type of the plurality of lesion types to which the biomarker binds imaging the biomarker under diagnostic ultrasound imaging to determine the lesion type based on the image brightness of the imaged biomarker; determining the lesion type based on the image brightness of the imaged biomarker, thereby producing a determined lesion type.” As fully discussed above, the original disclosure does not provide sufficient disclosure for ascertaining what the biomarker/biomarkers is/are. Only one biomarker is disclosed (gold nanoparticles, see [0029], [0049]), without any description of how the biomarker is targeted toward any of the disclosed lesion types. There is no indication as to what “image brightness of the imaged biomarker” corresponds to in terms of either quantitative image intensity values or qualitative perceived brightness of the image which would allow a lesion type determination to be made. Therefore, the metes and bounds of the claims cannot reasonably be determined. For the purposes of further examination, these limitations will be interpreted to include any known lesion biomarker and manner of determining lesion type based on binding of the biomarker. 
Claims 1, 2, 13, 15, 16, and all dependent claims thereof recite limitations directed to tuning various parameters of the high intensity focused ultrasound emission of a non- invasive high intensity focused ultrasound device based on the determined lesion type. These parameters include frequency (claim 1), “a characteristic” (claim 2), power (claim 13), focal depth (claim 15), and power and focal depth (claim 16). As fully discussed above, nowhere in the original disclosure is there a description of a relationship between determined lesion types and suitable values of frequency, power, and focal length/depth. The claims specifically set forth steps of tuning these parameters but no suitable values corresponding to the disclosed lesion 
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “cryotherapy” in claims 11 and 12 is used by the claim to mean “cooling,” while the accepted meaning is “the use of extreme cold to freeze and remove abnormal tissue.” (see Cryotherapy, my.clevelandclinic.org/health/treatments/21099-cryotherapy, retrieved 02/08/2022). The term is indefinite because the specification does not clearly redefine the term.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6, 10, 13, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Unger et al. (US PG Pub. No. US 2019/0125307 A1, May 2, 2019) (hereinafter “Unger”) in view of Ebbini et al. (US PG Pub. No. US 2012/0283564 A1, Nov. 8, 2012) (hereinafter “Ebbini”) and Ergün, A. Sanlı. "Analytical and numerical calculations of optimum design frequency for focused ultrasound therapy and acoustic radiation force." Ultrasonics 51.7 (2011): 786-794 (hereinafter “Ergun”).
Regarding claim 1: Unger teaches a method for treatment of a vascular lesion, comprising: introducing a biomarker into a vascular region, wherein the biomarker binds to a lesion type of a plurality of lesion types ([0037], [0059], [0075] - plurality of lesion types), wherein under ultrasound imaging, an image brightness of an imaged biomarker differs based on the lesion type of the plurality of lesion types to which the biomarker binds imaging the biomarker under diagnostic ultrasound imaging to determine the lesion type based on the image brightness of the imaged biomarker ([0039], [0059], [0076] - anti-VCAM-1 preferentially binds to symptomatic plaques, can be used to differentiate vulnerable and stable plaques and correlates with severity of plaque and degree of symptoms, [0081]); determining the lesion type based on the image brightness of the imaged biomarker, thereby producing a determined lesion type ([0039], [0079]-[0080], figures 5 and 6). Unger further teaches applying therapeutic ultrasound 
Ebbini, in the same field of endeavor, teaches delivering high intensity focused ultrasound (HIFU) to break up the vascular lesion based on a characteristic including differentiation of plaque from vessel wall, differentiation of the various components of plaque (e.g., differentiation of base from lipid core, differentiation of base from fibrous cap, differentiation of lipid core from fibrous cap, etc.), etc. ([0068]-[0070], [0072], [0076]-[0077], [0083], [0090]-[0091]). Ebbini further teaches that performing therapeutic ultrasound in this manner allows assessment of thermal and mechanical tissue response to estimate doses of therapy (e.g., initial dose of therapy), monitoring and characterization of tissue response during therapy, and assessment of the state of the treated tissue at the completion of each exposure to the therapeutic ultrasound energy (e.g., real time monitoring between periods of therapy delivery) ([0074]).
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to perform the therapeutic ultrasound of Unger in the manner taught by Ebbini in order to allow therapeutic dose estimation and assessment in view of the further teachings of Ebbini.
Further regarding claim 1: While Unger and Ebbini teach delivering the HIFU therapy based on characteristics including plaque composition, Unger and Ebbini are silent on tuning a frequency of a high intensity focused ultrasound emission of a non- invasive high intensity focused ultrasound device based on the determined lesion type, wherein as a result of the 
Ergun, in the same field of endeavor, teaches optimizing HIFU parameters based on tissue type (including inhomogeneous tissue), where optimization includes tuning a frequency of a high intensity focused ultrasound emission based on tissue type (2. Plane wave calculation; 3. Focused beam calculation: 1D array; 4. Focused beam calculation: 2D array). Ergun further teaches that using suboptimal frequency in HIFU reduces efficacy, penetration depth, and increases self-heating of the probe (while trying to deliver a prescribed amount of power to the target) (Introduction).
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the method of Unger and Ebbini by including the parameter (frequency) optimization of Ergun in order to achieve improved efficacy, penetration depth and power deposition. 
Regarding claim 2: Unger, Ebbini and Ergun teach the method of claim 1, wherein: the step of tuning further comprises tuning a characteristic of the high intensity focused ultrasound emission of a non-invasive high intensity focused ultrasound device based on the determined lesion type, wherein as the result of the tuning of the characteristic of the high intensity focused ultrasound emission is a tuned characteristic, and the step of applying further comprises applying the high intensity focused ultrasound emission of the non-invasive high intensity focused ultrasound device to the vascular lesion at the tuned frequency and the tuned characteristic to break up the vascular lesion (Ergun – 2. Plane wave calculation - frequency is optimized for maximum power deposition at a target depth, where any of frequency, power and depth could be “a characteristic”; Ebbini - [0091]).
Regarding claim 6: Unger, Ebbini and Ergun teach the method of claim 1, comprising applying therapeutic ultrasound (HIFU) focused at the location of the vascular lesion (Ebbini – [0011] – “may be focused on a portion of such a structure”, [0070] – “deliver ultrasound energy 
Therefore, it would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to select a focal length/depth appropriate for the desired target and probe position, including 9cm-16cm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 10: Unger, Ebbini and Ergun teach the method of claim 1, wherein each of the imaging, tuning, and applying steps is non-invasive (Ebbini – [0070], [0072]).
Regarding claims 13, 15, and 16: Unger, Ebbini and Ergun teach The method of claim 1, wherein: the step of tuning further comprises tuning a power and/or depth of the high intensity focused ultrasound emission of a non-invasive high intensity focused ultrasound device based on the determined lesion type, wherein as the result of the tuning of the power and/or depth of the high intensity focused ultrasound emission is a tuned power and/or depth, and the step of applying further comprises applying the high intensity focused ultrasound emission of the non-invasive high intensity focused ultrasound device to the vascular lesion at the tuned frequency and the tuned power and the tuned depth to break up the vascular lesion (Ergun – 2. Plane .
Claims 3-5, 7-9, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Unger, Ebbini and Ergun as applied to claim 1 above, and further in view of Appelman et al. (US PG Pub. No. US 2015/0352379 A1, Dec. 10, 2015) (hereinafter “Appelman”).
Regarding claim 3: Unger, Ebbini and Ergun teach the method of claim 2, but are silent on the particular focal intensity being from 1,000 to 10,000 W/cm^2. 
Appelman, in the same field of endeavor, teaches that an appropriate focal intensity for HIFU treatment of a plaque (vascular lesion) is between about 500 and 3000 W/cm^2 (claim 14), which overlaps the claimed range.
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to implement the method of Unger, Ebbini and Ergun with a focal intensity within the overlapping range taught by Appelman in order to sufficiently treat a vascular lesion, as this range is taught as being suitable for HIFU treatment of a vascular lesion by Appelman, since it has been held that Prior Art ranges that overlap claimed ranges provide prima facie case of obviousness. In re Wertheim, 541 F.2nd 257, 191 USPQ 90 (CCPA 1976).
Regarding claims 4 and 5: Unger, Ebbini and Ergun teach the method of claim 1 but are silent on the tuned frequency being within 1 to 5MHz or .8 to 3.2MHz.
Appelman, in the same field of endeavor, teaches that an appropriate frequency range for HIFU treatment of a plaque (vascular lesion) is between 0.8 MHz and 4MHz (claim 15), which overlaps the claimed ranges.
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to implement the method of Unger, Ebbini and Ergun with a frequency within the overlapping ranges taught by Appelman in order to sufficiently treat a vascular lesion, as this range is taught as being suitable for HIFU treatment of a vascular lesion by Appelman, since it . In re Wertheim, 541 F.2nd 257, 191 USPQ 90 (CCPA 1976).
Regarding claim 7: Unger, Ebbini and Ergun teach the method of claim 1, but are silent on applying the high intensity focused ultrasound in a matrix format.
Appelman, in the same field of endeavor, teaches a method of applying high intensity focused ultrasound to a vascular lesion in a matrix format ([0046], [0051], [0052]).
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the method of Unger, Ebbini and Ergun to deliver the HIFU to the vascular lesion in a matrix format as taught by Appelman to ensure that all target locations within a particular lesion, or all lesions, are fully treated. 
Regarding claim 8: Unger, Ebbini and Ergun teach the method of claim 1 but are silent on focusing the high intensity focused ultrasound emission on the vascular lesion having a volume as small as 10 mm^3.
Appelman, in the same field of endeavor, teaches a method of treating a vascular lesion with HIFU including focusing the high intensity focused ultrasound emission on the vascular lesion having a volume smaller than about 15 mm^3 (claim 14), where it is noted that “as small as” 10 mm^3 can include any value above 10 mm^3. 
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to implement the method of Unger, Ebbini and Ergun with a focal volume smaller than about 15 mm^3, which encompasses “as small as” 10 mm^3, as taught by Appelman in order to sufficiently treat a vascular lesion, as this range is taught as being suitable for HIFU treatment of a vascular lesion by Appelman, since it has been held that Prior Art ranges that overlap claimed ranges provide prima facie case of obviousness. In re Wertheim, 541 F.2nd 257, 191 USPQ 90 (CCPA 1976).

Appelman, in the same field of endeavor, teaches a method of treating a vascular lesion with HIFU wherein the high intensity focused ultrasound emission is applied to the vascular lesion for less than 3 seconds where the appropriate duration depends on the temperature change due to treatment (claim 13, [0019]).
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to implement the method of Unger, Ebbini and Ergun with a treatment application duration of less than 3 seconds as taught by Appelman in order to achieve the proper temperature change. 
Regarding claim 14: Unger, Ebbini and Ergun teach the method of claim 13, but are silent on the particular focal intensity being from 1,000 to 10,000 W/cm^2. 
Appelman, in the same field of endeavor, teaches that an appropriate focal intensity for HIFU treatment of a plaque (vascular lesion) is between about 500 and 3000 W/cm^2 (claim 14), which overlaps the claimed range.
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to implement the method of Unger, Ebbini and Ergun with a focal intensity within the overlapping range taught by Appelman in order to sufficiently treat a vascular lesion, as this range is taught as being suitable for HIFU treatment of a vascular lesion by Appelman, since it has been held that Prior Art ranges that overlap claimed ranges provide prima facie case of obviousness. In re Wertheim, 541 F.2nd 257, 191 USPQ 90 (CCPA 1976).
Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Unger, Ebbini and Ergun as applied to claim 1 above, and further in view of Makin et al. (US PG Pub. No. US 2006/0079868 A1, Apr. 13, 2006) (hereinafter “Makin”).

Makin, in the same field of endeavor, teaches applying cooling (“cryotherapy”) to both superficial and deep tissues (interpreted to mean “internal” and “external”) to remove waste heat from HIFU application in order to provide temperature control during treatment application ([0039], [0045]).
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the method of Unger, Ebbini and Ergun by including cooling (“cryotherapy”) as taught by Makin in order to provide temperature control to both superficial and deeper tissues during treatment application. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN A PEHLKE whose telephone number is (571)270-3484. The examiner can normally be reached 10:00am - 6:00pm (Central Time), Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793